DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10-13, and 16 are objected to because of the following informalities:  
Relative to claims 10-13, Applicant should insert a “:” after “at least one of”.
Relative to claim 16, Applicant should insert a “:” after “comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. The Examples below are merely examples and are not limiting.  Applicant is encouraged to make any appropriate amendments.

Relative to claim 1, line 3 “at least one Pickup/Delivery Agent and a Storage Device” is unclear.  It is not clear as to whether the Pickup/Delivery Agent and the Storage Device are both included are whether they are included in the alternative.
Claim 1 recites the limitation "said Storage Device" and “said Pickup/Delivery Agent” in line 5.  There is insufficient antecedent basis for this limitation in the claim.      Based on the claims, it appears that Applicant intends to include the Pickup/Delivery Agent and the Storage Device, since Applicant recites limitations for these elements in the remaining part of the claim.  “said Storage Device” and “said Pickup/Delivery Agent” are also recited in claims 4-9, 11-13, 15, and 18.  All occurrences in the claims must be addressed.  Examiner has interpreted the claims to include both the Pickup/Delivery Agent and the Storage Device.  Also, Applicant needs to clarify whether one or at least 
Claim 1 recites the limitation "the at least one electronic lock" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Relative to claim 1, does Applicant mean: 
“A computer-implemented system to automate the pickup and delivery of packages, the computer-implemented system comprising: 
at least one Pickup/Delivery Agent, and a Storage Device comprising an electronic lock, each of the at least one Pickup/Delivery Agent and Storage Device are communicatively coupled with at least one electronic lock and an electro-mechanical system; 
said Storage Device and said Pickup/Delivery Agent are communicatively coupled via at least one network, the network is configured to: 
receive by one or more computing devices associated with the at least one Pickup/Delivery Agent, a first Message identifying the Storage Device, and 
receive by one or more computing devices associated with the identified Storage Device, a second Message identifying the Pickup/Delivery Agent; and 
the at least one Pickup/Delivery Agent is configured to contact the identified Storage Device to electronically operate the Storage Device.”?

Claim 2, several elements are unclear and need to be revised.  What is the purpose of lines 1-2 and how are the features different from claim 1.  It is not clear if Applicant intends each of the elements in lines 3-14 as alternative elements, of if some 
Does Applicant mean: 
“wherein, at least one of: a sender, a recipient, or a third-party logistics provider initiates a request for a Pickup/Delivery Agent for picking up or delivering a package, the request comprising at least one of a:
pickup address, 
pickup instructions, 
a delivery address, 
delivery instructions, 
a pickup/delivery payment, 
at least one usage period, or
at least one usage right,
the request further comprising choosing the Pickup/Delivery Agent from at least one of: an unmanned vehicle, or a human delivery agent; 
wherein the request for the Pickup/Delivery Agent results in the chosen Pickup/Delivery Agent being dispatched to a pickup/delivery address using included information; and
the request for the Pickup/Delivery Agent is selected automatically, or by an owner of a Pickup/Delivery Agent selecting said request.”?



Relative to claim 4, it appears that the “network” is included in claim 1, which making the claim unclear.  Does Applicant mean: “the computer implemented system further comprising a Server communicatively coupled to the Storage Device and the Pickup/Delivery Agent via the at least one network, and the Server is configured to communicate or compute at least one of the messages to the Storage Device or the Pickup/Delivery Agent.”?

Relative to claim 5, Applicant should insert a “,” after “Agent” in line 3.  In several instance, Applicant recites, “the/said” which is unclear.  Applicant should use either “the” or “said”.  Applicant should correct the use of “the/said” in claims 8 and 15.  Does Applicant mean:  
“wherein the identified Storage Device performs at least one of: sending an acknowledgement message or an acknowledgement action to the Pickup/Delivery Agent in response to being contacted by the Pickup/Delivery Agent; 
wherein when an acknowledgement message is not received, or an acknowledgement action is not detected by the Pickup/Delivery Agent within a time period, the Pickup/Delivery Agent uses at least one second protocol to contact the Storage Device to reattempt to operate the Storage Device; said time period includes at least one of:

a time period determined by the Pickup/Delivery Agent;
a time period stored in the Server;
a time period determined by the Server.”?
   
Relative to claim 6, in lines 1-2, does Applicant mean, “and after being relocked, the Storage Device cannot be opened by any Pickup/Delivery Agent”?

Relative to claim 8, several elements are unclear.  It is not clear as to which elements receive or send the first or second messages, based on claim 1.  Is Applicant referring to the first or second messages in claim 1, or are the first and second messages in this claim distinct.  Claim 1 includes at least one Pickup/Delivery Agent, which means more than one Pickup/Delivery Agent may be included.    
Does Applicant mean: “the system further comprising a request to unlock the Storage Device from a first and a second Pickup/Delivery Agent by the one or more computing devices associated with the first or second Pickup/Delivery Agent; further comprising: 
a first message from one or more computing devices associated with a first Pickup/Delivery Agent to unlock the Storage Device; and
a second message from one or more computing devices associated with a second Pickup/Delivery Agent to not unlock the Storage Device; 
wherein the Storage Device recognizes whether the request to unlock originates from the first or second Pickup/Delivery Agent, and wherein the Storage Device is 

Claims 11 and 13 recites the limitation "the phone call" in lines 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Relative to claim 11 since the phone call is not clearly included, the phrase “the phone call is recognized” is not clear.  Claim 13, which further recites limitations of the phone call is also unclear.

Relative to claim 15, what does Applicant mean by, “the said message includes at least one of”?  Which message is Applicant referring to from claim 1?

Relative to claim 16, the claim depends from claim 1, and several elements are unclear since they seem to duplicate elements in claim 1.  It appears that Applicant intends for the claim to be independent, instead of dependent.  For instance, the stationary device appears to be the same as the Storage Device, and the mobile device appears to be the same as the Pickup/Delivery Agent.  Also, it is not clear as to which elements are included in the alternative, and which elements are being positively stated.  Does Applicant mean: 
“A computer-implemented system for automating the pickup and delivery of packages, the computer-implemented system comprising:
a stationary device displaying at least one of: a label, a display and a graphic as a first pattern,

a data storage on the mobile device comprising a first representation of the first pattern, and
the mobile device further comprising a computing application capable of converting the first pattern into a second representation of the first pattern;
wherein the mobile device circumnavigates at least one portion of the stationary device, and: 
captures at least one image of the first pattern, 
converts the first pattern into a second representation of the first pattern, and
matches the first and second representations of the first pattern, and when the representation match, the stationary device is uniquely identified.”?

Relative to claim 18, lines 1-5 are unclear and need to be revised.

Relative to claim 19, does Applicant mean: “A system for automating the pickup and delivery of packages, the system comprising:
a first device capable of identifying itself to a second device, the first device using as unique identification at least one of: an image, a plurality of alphanumeric characters, a symbol, or a plurality of symbols stored as data on the first device; 
the unique identification is displayed as at least one of: an engraving, a static image, a text display, an electronic display, and an electronically enabled sequence of signals; and


Relative to claim 20, it is not clear as to which elements are positively included in the claim, or are being included in the alternative.  For instance, are each of the image through the set of stored variables included in the alternative?  Examiner has interpreted the claim to mean that the elements are included in the alternative.
Appropriate clarification to all claims is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-12, and 14 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natarajan et al (US PG. Pub. 2017/0147975). Relative to claims 1-4, 7-12, and 14, Natarajan discloses: a computer implemented system (Fig. 1) to automate the pickup and delivery of packages (13)(Fig. 1)(Para. 0031) comprising: at least one Pickup/Delivery Agent (12)(Fig. 1) and a Storage Device (18)(Fig. 1)(Para. 0031) communicatively enabled with the at least one by electronically operating the Storage Device (Para. 0051); 
further comprising at least one of a package pickup and a package delivery (Para. 0031) wherein at least one of: a sender (11)(Fig. 1)(Para. 0033), a recipient (buyer, or destination address such as a home, 21)(Para. 0033), a third-party logistics provider (retail supply chain that participate in transportation of payload items)(Para. 0033) initiates a request for a Pickup/Delivery Agent (12)(Para. 0061), the request comprising at least one of a pickup address, pickup instructions, a delivery address, delivery instructions, a pickup/delivery payment, at least one usage period, at least one usage right, and a choice of Pickup/Delivery Agent (see delivery details, destination address, etc. Para. 0061-0062), the latter comprising at least one of an unmanned vehicle (12) a human delivery agent; 

the choice of unmanned vehicle (12) includes at least one of: a specific type of the unmanned vehicle; a specific model of the unmanned vehicle; and a specific vehicle (Para. 0076); 
a Server (“server”)(Para. 0043) such that said Server, said Storage Device (18) and said Pickup/Delivery Agent (12) are communicatively coupled via at least one network (“network”), and at least one of the messages to the Storage Device (18) and the Pickup/Delivery Agent (12) are at least computed by the Server and at least one of said the messages are communicated by the server (Para. 0043; 0051); 
the Pickup/Delivery Agent (12) is at least one of: a Human Agent, an Unmanned Vehicle (12), and a Manned Vehicle (Para. 0031); 
the first message by the one or more devices associated with the Pickup/Delivery Agent (12) to the receiving a Storage Device (18) unlocks the Storage Device (18)(Para. 0036), and a second message identical to the first message from one or more computing devices (included in Ref. 20) associated with a second Pickup/Delivery (12) Agent does not unlock the Storage Device (12)(Para. 0038-0039, only a correct drone, 12, is validated by confirming its identity to the Storage Device, any unauthorized drones, 12, are not able to control a particular Storage Device, 18 to unlock the device, see also Para. 0051), wherein said first message is recognized by the receiving a 
when the message is recognized by the receiving a Storage Device (18) as originating from the Pickup/Delivery Agent (12), a default action is carried out (Para. 0051, signal sent to open and optionally unlock the delivery box, 18); 
at least one of the contacting and the transmission of messages comprises at least one of: 
an SMS,
a phone call,
an email,
a message using any messaging application, 
a signal using any protocol (Para 0034), and
and a file transfer (Para. 0034; 0055); 
at least one of the first message and the second message includes at least one of an identity of the Pickup/Delivery Agent (12)(Para. 0051), an identity of the Storage Device (18)(Para. 0039; 0055), a fingerprint, a voiceprint, a retinal scan, a photograph, a login, a password, and a unique signal that identifies at least one of the Pickup/Delivery Agent (12) and the Storage Device (18)(Para. 0039; 0051, see “beacon signals”); and
the Message identifying a Storage Device (18)(Fig. 1) also includes at least one of: a code that is sent to the Storage Device (18) in order to unlock the Storage Device (18)(Para. 0071-0072); a time period during which the Pickup/Delivery Agent unlocks . 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay et al (US PG. Pub. 2017/0073085).  Relative to claims 19-20, Tremblay discloses: a system comprising: a first device capable of identifying itself to a second device, the first device using as unique identification at least one of: 
an image, a plurality of alphanumeric characters, a symbol, and a plurality of symbols stored as data on the first device and displayed as at least one of: an engraving, a static image, a text display, an electronic display, and an electronically enabled sequence of signals wherein said second device obtains a record of said identification displayed on first device and matches the record against data stored in the second device and when matched uniquely identifies first device; and 
the data stored in at least one of the first device and the second device comprises at least one of: an image, a plurality of alphanumeric characters, a symbol, and a plurality of symbols, an algorithm, a network identity, a set of instructions, and a set of stored variable data used jointly and severally to create a unique data structure and the second device converts at least the identification of first device into a format matching said data structure and matches it against identification displayed on first device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Romanucci (US Patent No. 10,039,401).  Relative to claim 6, Natarajan discloses all claim limitations mentioned above, but does not expressly disclose: the Storage Device is relocked after a period of time, and, on being relocked, being unavailable to be opened by any Pickup/Delivery Agent until a second message is received.
Romanucci teaches: the Storage Device (10)(Fig. 1-2) is relocked after a period of time (Col. 6, lines 3-13), and, on being relocked, being unavailable to be opened by any Pickup/Delivery Agent (agent for parcel delivery service, which includes drones, or people) until a second message is received (Col. 6, lines 3-13), for the purpose of providing an improved smart parcel safe, that can sync with a mobile device or a delivery service smart device to remotely control functions, thereby providing efficient, secure deliveries of items (Col. 1, lines 15-45).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Natarajan so that the Storage Device is relocked after a period of time, as taught in Romanucci for the purpose of providing an improved smart .
 
Claim 5 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan.  Relative to claim 5, Natarajan discloses all claim limitations mentioned above, including: the Storage Device (18)(Fig. 1) performs at least one of sending an acknowledgement message and an acknowledgement action in response to the contacting by the Pickup/Delivery Agent (12)(Para. 0051, see for instance, notification of communication established between the UAV and the delivery box, 18).
Natarajan does not expressly disclose: when the acknowledgement message is not received or an acknowledgement action is not detected by Pickup/Delivery Agent within a time period, the said time period being at least one of: a time period stored in the Pickup/Delivery Agent; a time period determined by the Pickup/Delivery Agent; a time period stored in the Server; a time period determined the Server; the Pickup/Delivery Agent uses at least one second protocol to contact the Storage Device as a reattempt, and said reattempt operating the Storage Device.
Natarajan suggests when the acknowledgement message is not received or an acknowledgement action is not detected by Pickup/Delivery Agent within a time period, such as: a time period stored in the Pickup/Delivery Agent; a time period determined by the Pickup/Delivery Agent; a time period stored in the Server; a time period determined the Server, the Pickup/Delivery Agent uses at least one second protocol to contact the Storage Device as a reattempt to operate the Storage Device, as an obvious matter of 
Natarajan can be modified so that the Pickup/Delivery Agent (UAV, 12) attempts to contact with Storage Device (delivery box, 18) again, until the Storage Device (delivery box, 18) connects and responds to the signals from the Pickup/Delivery Agent (12) for a period of time as an obvious matter of design choice to ensure customer satisfaction and eliminate unwanted travel of the Pickup/Device Agent (UAV, 12).  This is especially useful if a connection using WiFi or Bluetooth communication is faulty.  It is also obvious to reattempt to contact or establish a connection between the UAV (12) and the delivery box (18) for a period of time designated by the Pickup/Delivery Agent or server, as an obvious matter of design choice to ensure successful deliveries, and reduce unwanted delays (See MPEP §2144.04 (V)(E: Making Continuous). The method of reattempting to contact the delivery device (18) by a UAV (12) if the delivery device (18) is not responsive is also well-known in the art (MPEP §2144.03)  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Natarajan, so that when the acknowledgement message is not received or an acknowledgement action is not detected by Pickup/Delivery Agent within a time period, the Pickup/Delivery Agent uses a second protocol to contact the Storage Device as a reattempt to operate the Storage Device, as an obvious matter of .  

Claims 11, 13, and 15 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Farris et al (US PG. Pub. 2016/0033966).  Relative to claims 11, 13, and 15 Natarajan discloses all claim limitations mentioned above, but does not expressly disclose: when the phone call is recognized by the receiving a Storage Device as originating from the Pickup/Delivery Agent, a default action is carried out; 
the contacting comprises a phone call by the Pickup/Delivery Agent to the Storage Device and the phone call is answered by the Storage Device and no action is taken, and action is taken only when at least one of a spoken command associated with said action, and a specific sound associated with said action, and a DTMF tone is transmitted by at least one of a Pickup/Delivery Agent, a Storage Device Owner and a Storage Device User; or 
a delivery confirmation message is sent by the Storage Device (202) and the said message includes at least one of: at least one picture, at least one video, at least one physical measure, and at least one temporal measure (Para. 0050, imaging device, such as a camera, may record delivery).
Farris teaches: when the phone call (included with cell phone app) is recognized by the receiving a Storage Device (202)(Fig. 2) as originating from the Pickup/Delivery Agent (delivery service with authorized drone, 126), a default action is carried out (Para. 0061); or

It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Natarajan so that when the phone call is recognized by the receiving a Storage Device as originating from the Pickup/Delivery Agent, a default action is carried out, as taught in Farris for the purpose of providing a drone delivery system and method for autonomous control of a drone, that securely and accurately facilitates the delivery and/or pickup of parcels at a designated location, and that minimizes risks of collisions.

Claims 16-18 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al (US PG. Pub. 2017/0147975) in view of Tremblay et al (US PG. Pub. 2017/0073085).  Relative to claims 16-18, Natarajan discloses all claim limitations as mentioned above, but does not expressly disclose: 

a mobile device (“drone”) comprising a camera (“optical sensor or camera”) capable of recording the first pattern (Para. 0037-0038), the mobile device (drone) capable of at least partially circumnavigating the stationary device (“box”)(circumnavigating the stationary device is inherently included as the drone flies to the box to delivery package, Para. 0040), 
a data storage on the mobile device (drone) comprising a first representation of the first pattern (inherently included to identify drone, Para. 0040), and
a computing application (inherently included) of the mobile device (drone) capable of converting the first pattern into a second representation of the first pattern (Para. 0041, system exchanges information using wireless communication, internet, RF transceivers, wireless transceivers, cellular, and common global network, for example; Para. 0040-0041),
the mobile device (drone) circumnavigates at least one portion of the stationary device (box)(Fig. 2), captures at least one image of the first pattern (Para. 0038), converts the first pattern into a second representation of the first pattern (inherently included, Para. 0038; 0042; and coded images, Claims 5 and 13) matches the first and second representations of the first pattern, and when the representation match, thereby uniquely identifies the stationary device (Para. 0038; 0040; 0042; claims 5 and 13); 
the said patterns match, the mobile device (drone) performing at least one of: delivering a package to said stationary device (box)(Para. 0042); picking up a package from said stationary device; sending commands to electro-mechanical devices in said 
at least one horizontal surface (see surface of box, and landing pad flaps of box)(Fig. 2)(Para. 0032) enabled with at least one label, a display and a graphic capable of being recorded by the camera (“optical sensor or camera”)(Para. 0038; claim 13), and being recognized by Pickup/Delivery agent (drone) and the Pickup/Delivery agent (drone) using said graphic to accurately position itself to accurately lower package onto a desired portion of the horizontal surface (surface of box)(Para. 0037-0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3655